 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9      MARK F SPANGLER,                                    CASE NO. C16-1923RSM
10                             Petitioner,                  ORDER STRIKING PETITIONER’S
                                                            MOTION FOR CERTIFICATE OF
11              v.                                          APPEALABILITY
12      UNITED STATES OF AMERICA,

13                             Respondent.

14
            This matter comes before the Court on Petitioner Mark Spangler’s Motion for
15
     Certificate of Appealability. Dkt. #20. It appears Mr. Spangler filed this Motion with the
16
     Ninth Circuit, which then forwarded it to this Court without comment. The Ninth Circuit did
17
     not file Mr. Spangler’s Motion on its docket or direct this Court to take any action.
18
            This Motion is not properly before the Court. Mr. Spangler did not file this Motion here
19
     and is not seeking relief from this Court. Accordingly, this Motion will be stricken.
20
            Even if the Court were to consider this Motion, or if Mr. Spangler were to simply refile
21
     it in this Court, the Court would deny it. The Court denied Mr. Spangler a Certificate of
22
     Appealability (“COA”) back in 2017. Dkt. #10 at 6–7. Mr. Spangler appealed. The Ninth
23

24


     ORDER STRIKING PETITIONER’S MOTION FOR CERTIFICATE OF APPEALABILITY - 1
 1 Circuit denied a COA on January 31, 2018. Dkt. #13. There has been no further action in that

 2 appeal.

 3           Over a year later Mr. Spangler filed a Rule 60(b) Motion in this Court. The Motion was

 4 denied as untimely. In an abundance of caution, the Court addressed the merits of the filing,

 5 determining that relief was not warranted. The Court will not deviate from its prior findings

 6 and the findings of the Ninth Circuit by issuing a COA now.

 7           Having considered Petitioner’s Motion and the remainder of the record, the Court

 8 hereby finds and ORDERS that Petitioner Spangler’s Motion for Certificate of Appealability,

 9 Dkt. #20, is STRICKEN as procedurally improper. The Clerk of the Court is directed to

10 forward a copy of this Order to Petitioner and all counsel of record.

11

12           DATED this 2nd day of August, 2019.

13

14                                               A
                                                 RICARDO S. MARTINEZ
15                                               CHIEF UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24


     ORDER STRIKING PETITIONER’S MOTION FOR CERTIFICATE OF APPEALABILITY - 2
